                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


 UNITED STATES OF AMERICA                )
                                         )
                                         )      MEMORANDUM ORDER
 v.                                      )       Case No. 1:17cr00027
                                         )
 JOEL A. SMITHERS,                       )
    Defendant,                           )
                                         )


       This matter is before the undersigned on the Second Motion For
 Continuance, (Docket Item No. 96) (“Motion”), filed on behalf of the defendant,
 seeking a continuance of the trial currently scheduled for April 29 to May 24,
 2019. In the Motion, defense counsel argues that a continuance is necessary to
 allow adequate time to review additional documentary evidence provided to him
 by the Government on March 15, 2019. The Motion was heard before the
 undersigned on March 22, 2019. At this hearing, the Government admitted that the
 information provided to defense counsel on March 15, 2019, had been in its
 possession for several months, although counsel asserted that much of this
 evidence previously had been provided to defense counsel. The court requested,
 and the Government has provided, information regarding what, if any, of the
 documents provided to defense counsel on March 15, 2019, had not been provided
 previously. The Government asserts that roughly half of the documents provided
 to defense counsel on March 15, 2019, were provided previously to defense
 counsel.




                                        1

Case 1:17-cr-00027-JPJ-PMS Document 110 Filed 03/29/19 Page 1 of 2 Pageid#: 280
       The court notes that this felony criminal case has been pending since the
 return of the Indictment against the defendant on September 12, 2017.            A
 Superseding Indictment was issued against the defendant on December 18, 2017.
 By Order entered June 5, 2018, the Government was required to provide defense
 counsel with the materials described in Federal Rules of Criminal Procedure Rule
 16(a)(1) by no later than June 28, 2018. To date, no extension of this deadline has
 been requested by the Government.


       Therefore, based on the above it is ORDERED as follows:


       1.    The Government shall not be allowed to use at trial any document or
             information it provided to defense counsel for the first time on March
             15, 2019; and
       2.    The Motion is DENIED, and the trial and pretrial conference in this
             matter shall proceed as scheduled.


       The parties shall government themselves accordingly.



                                       ENTER:       March 29, 2019.



                                           Pamela Meade Sargent
                                       /s/  
                                           UNITED STATES MAGISTRATE JUDGE




                                          2

Case 1:17-cr-00027-JPJ-PMS Document 110 Filed 03/29/19 Page 2 of 2 Pageid#: 281
